Citation Nr: 9904460	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome of the left knee.

2.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1983, November 1984 to March 1985, and July 1994 to January 
1998.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a March 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied service connection for retropatellar pain 
syndrome (RPPS) of the left and right knees.  The veteran 
filed a timely notice of disagreement, and was issued a 
statement of the case later that month.  The RO received his 
substantive appeal in April 1998.


REMAND

In the instant case, the veteran's service medical records 
show that he was treated on occasion for bilateral 
retropatellar pain syndrome during his last period of active 
duty service.  Although the veteran was afforded VA 
examination in February 1998, the Board finds that it is 
unclear whether the examiner completely reconciled, to a 
reasonable degree of medical certainty, the veteran's 
subjective complaints of bilateral knee pain with the 
objective findings on examination.  The United States Court 
of Veterans Appeals (Court) has stated that the Board may 
only consider independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board may seek an advisory opinion, order a 
medical examination or cite recognized medical treatise in 
its decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In light of the veteran's continued complaints of bilateral 
knee pain on weight bearing, the Board finds that further 
development of the evidence is necessary regarding this 
issue.  Therefore, more extensive orthopedic and neurological 
examinations of the appellant should be scheduled.

Accordingly, this case is REMANDED to the RO for the 
following development:
1.  The RO should afford the veteran an 
opportunity to list the names and current 
addresses of any private medical 
providers that have treated him RPPS of 
the left and right knees.  The veteran 
should also provide information as to the 
locations of any VA medical facilities 
that have treated him for the same.  The 
RO should obtain appropriate Medical 
Records Release Forms from the veteran so 
that VA may assist him in obtaining these 
records.

2. The RO should then contact the listed 
medical providers and VA medical 
facilities, if any, and request that they 
provide legible copies of all of the 
veteran's treatment records, including x- 
rays, laboratory tests and/or special 
studies performed.  These records should 
then be associated with the claims 
folder.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations in order to 
determine the current extent of his RPPS 
of the left and right knees.  The 
veteran's claims folder should be made 
available to and independently reviewed 
by each examiner prior their examination 
of the veteran.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  The 
examiners must provide a thorough 
description of the veteran's left and 
right knees, including complete ranges of 
motion studies and neurologic pathology, 
if any, and provide medical opinions 
concerning whether any disability of the 
knees found present on examination is 
etiologically related to any incident or 
event of his service involving trauma 
and/or medical treatment of the knees.  
In addressing this matter, the examiners 
should carefully review all of the 
veteran's service medical records for 
each of his three periods of active duty 
service.  The examination reports should 
also reconcile the veteran's subjective 
complaints of left and right knee pain 
with the objective findings on 
examination; that is, identify the source 
of his pain.

4.  Following completion of the above, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If any of the examination reports do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, that report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1997) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Upon completion of the foregoing, the 
RO must readjudicate the veteran's claims 
for service connection for RPPS of the 
left and right knees.  If the 
determination remains unfavorable to the 
veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the appealed 
issues.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


